DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to amendments filed on March 26, 2021.
Claims 1-3, 6-10 and 13-17 are pending.
Claims 1, 6, 8 and 13 have been amended.
Claims 4, 5, 11 and 12 have been canceled.
Claims 16 and 17 have been added.

Response to Amendment
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: update control unit executing, recovery control information managing unit acquiring and recovery control unit executing in claim 1 and 15 and a display control unit outputting in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, 8, 9 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishida et al. (US 2011/0307879).

With respect to Claim 1, Ishida et al. disclose:
	an update control unit executing an update process of causing software for the control device to transit from a non-updated state to a completely updated state; (program update unit (update control unit) executes a program updating process which includes updating a program of a first version (non-updated state) into the program of the third version (completely updated state), Paragraphs 19 and 49, lines 1-3 and 1-3 respectively)
(see Figures 3A-3C; program update unit (recovery control information managing unit) acquires the status of the management file and depending on the status, the update process is resumed at a specific location, Paragraphs 73-77)
and a recovery control unit executing a recovery process of causing the software to transit to the completely updated state on a basis of the recovery control information in a case where an abnormality in the update process has prevented the software from transiting to the completely updated state, (recovery operation of the program update process (recovery control unit) that is executed in a case that the power source of the on-vehicle device is switched OFF due to some factor with result that the program updated process is forcibly terminated (abnormality in the update process) wherein the recovery operation resumes processing the update (transmit to the completely updated state), Paragraphs 72 and 78)
wherein the recovery control information includes information indicative of a method for the recovery process; (see Figures 3A-3C; program update unit (recovery control information managing unit) acquires the status of the management file (recovery control information) and depending on the status, the update process is resumed at a specific location (method for the recovery process), Paragraphs 73-77)
and wherein the information indicative of the method for the recovery process is determined on a basis of a configuration of the control device. (see Figures 3A-3C; program update unit acquires the status of the management file (i.e. initial status, differential data download, file segmented, new x-file generated and/or all files generated) (configuration of the control device) and depending on the status, the update process is resumed at a specific location (method for the recovery process), Paragraphs 73-77)

	With respect to Claim 2, all the limitations of Claim 1 have been addressed above; and Ishida et al. further disclose:
wherein the recovery control information includes information about a timing to start the recovery process. (the management file (recovery control information) contains a “boot flag updated flag” (information) which indicates whether the update has completed and if not, when the on-vehicle device is started up, recover process is started (information about a timing to start the recovery process), Paragraphs 70 and 73, lines 5-9 and 1-3 respectively)

With respect to Claim 6, all the limitations of Claim 4 have been addressed above; and Ishida et al. further disclose:
wherein the recovery control information includes recovery data corresponding to the method for the recovery process. (see Figures 3A-3C; program update unit acquires the status of the management file (recovery control information/recovery data) and depending on the status, the update process is resumed at a specific location (corresponds to the method for the recovery process), Paragraphs 73-77)

Claims 8, 9 and 13 are method claims corresponding to the device claims above (Claims 1, 2 and 6) and, therefore, are rejected for the same reasons set forth in the rejections of Claims 1, 2 and 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ishida et al. (US 2011/0307879) and in view of Takahashi et al. (US 9,524,160).

With respect to Claim 3, all the limitations of Claim 2 have been addressed above; and Ishida et al. do not disclose:
wherein the software update device is installed in a vehicle, (program update system includes an on-vehicle device which includes a master unit that contains a program update unit, Paragraphs 39 and 44)
and the recovery control information includes information indicating that the recovery process is to be started at an immediate timing in a case where the control device is a device controlling [a component of a vehicle]. (the management file (recovery control information) contains a “boot flag updated flag” (information) which indicates whether the update has completed and if not, when the on-vehicle device (control device) is started up, recover process is started (information about a timing to start the recovery process (i.e. immediate when the o-vehicle device is powered on)), Paragraphs 70 and 73, lines 5-9 and 1-3 respectively; on-vehicle device is an electronic control device (ECU))
Ishida et al. do not explicitly disclose:
[a component of a vehicle] can include at least one of an engine and a brake.
However, Takahashi et al. disclose:
[a component of a vehicle] can include at least one of an engine and a brake. (electronic control units (ECUs) can consists of an engine ECU and a brake ECU, Column 6, lines 4-21)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Takahashi et al. into the teaching of Ishida et al. to include [a component of a vehicle] can include at least one of an engine and a brake in order to update the various functions to control an engine or a brake.

Claim 10 is a method claim corresponding to the device claim above (Claim 3) and, therefore, is rejected for the same reasons set forth in the rejection of Claim 3.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ishida et al. (US 2011/0307879).

With respect to Claim 7, all the limitations of Claim 1 have been addressed above; and Ishida et al.’s first embodiment does not disclose:

the recovery control information includes information for the screen display,
and the software update device further comprises
a display control unit outputting, to the display device, a signal for displaying a screen on a basis of the information for the screen display, the screen notifying an occupant in the vehicle of a function limited state of the vehicle due to the recovery process.
However, Ishida et al.’s second embodiment discloses:
wherein the software update device is connected to a display device installed in a vehicle and providing screen display, (program update unit/recovery unit is connected to connected to a CPU display, Paragraph 108, lines 1-5)
the recovery control information includes information for the screen display, (display that the program is disabled from starting up due to an abnormality of the program file (recovery control information), Paragraph 108, lines 7-9) 
and the software update device further comprises
a display control unit outputting, to the display device, a signal for displaying a screen on a basis of the information for the screen display, the screen notifying an occupant in the vehicle of a function limited state of the vehicle due to the recovery process. (display a caution to a user of the on-vehicle device that “The program is disabled from starting up due to an abnormality of the program file” (function limited state of the vehicle due to the recovery process), Paragraph 108, lines 5-9)
Ishida et al.’s second embodiment into the teaching of Ishida et al.’s first embodiment to include wherein the software update device is connected to a display device installed in a vehicle and providing screen display, the recovery control information includes information for the screen display, and the software update device further comprises
a display control unit outputting, to the display device, a signal for displaying a screen on a basis of the information for the screen display, the screen notifying an occupant in the vehicle of a function limited state of the vehicle due to the recovery process in order to notify a user of the vehicle of a failed or disabled system/component of the vehicle.  

Claim 14 is a method claim corresponding to the device claim above (Claim 7) and, therefore, is rejected for the same reasons set forth in the rejection of Claim 7.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ishida et al. (US 2011/0307879) in view of Quin et al. (US 2013/0283091).

With respect to Claim 15, Ishida et al. disclose:
the software update device according to claim 1; (see rejection to Claim 1 above)
transmitting the recovery control information to the software update device. (see Figures 3A-3C; program update unit (recovery control information managing unit) acquires the status of the management file and depending on the status, the update process is resumed at a specific location, Paragraphs 73-77)
Ishida et al. do not disclose:
and a server transmitting the recovery control information to the software update device.
However, Quin et al. disclose:
and a server transmitting the recovery control information to the software update device. (a server determines that the request is for a repair or recovery information and transmits retrieval information (recovery control information) to the computing device (software update device), Paragraph 10, lines 16-21)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Quin et al. into the teaching of Ishida et al. to include and a server transmitting the recovery control information to the software update device in order to have a central location where recovery information is stored for a plurality of computing devices.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ishida et al. (US 2011/0307879) and in view of Kolakowski (US 2008/0270677).

With respect to Claim 16, all the limitations of Claim 1 have been addressed above; and Ishida et al. do not disclose:
wherein the recovery process includes data about XOR among blocks in the non-updated state, and the recovery control information managing unit uses the recovery process to execute a rollback.
However, Kolakowski discloses:
(determining which sections of the software were unsuccessfully upgraded based on upgrade counter equal to the maximum upgrade counter value (data about XOR among blocks in the non-updated state), Paragraph 47) and the recovery control information managing unit uses the recovery process to execute a rollback. (performing a rollback for unsuccessfully upgraded sections of code, Paragraph 47)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Kolakowski into the teaching of Ishida et al. to include wherein the recovery process includes data about XOR among blocks in the non-updated state, and the recovery control information managing unit uses the recovery process to execute a rollback in order to enhance reliability and scalability by allowing for specific sections of software that are not working properly or is no longer wanted to be rolled back to a previous version safely and easily without the need to rollback the entire code. (Kolakowski, Paragraph 62)

Claim 17 is a method claim corresponding to the device claim above (Claim 16) and, therefore, is rejected for the same reasons set forth in the rejection of Claim 16.

Response to Arguments
Applicant's arguments filed March 26, 2021 have been fully considered but they are not persuasive.

In the Remarks, Applicant argues:
	Regarding the above-referenced features, at least some of which were previously recited in claim 5, in the Office Action it is stated that Figures 3 A-3C and Paragraphs [0073] - [0077] of Ishida disclose the above-referenced features. See Office Action at page 7. However, Ishida in general, and Figures 3A-3C, and Paragraphs [0073] - [0077] thereof in particular, merely disclose state-based actions. As such, it would be impossible for Ishida to disclose or even suggest that “the recovery_control information includes information indicative of a method for the recovery process; and the information indicative of the method for the recovery process is determined on a basis of a configuration of the control device.” as is now expressly recited in amended independent claims 1 and 8.

Examiner’s Response:
	The Examiner respectfully disagrees. It is the Examiner’s position that Ishida discloses “the recovery control information includes information indicative of a method for the recovery process; and the information indicative of the method for the recovery process is determined on a basis of a configuration of the control device.” Specifically, Ishida discloses in Figures 3A-3C and Paragraphs 73 through 77 that the status of a management file is acquired. The status of the management file can be reasonably interpreted as the “recovery control information”. The status of the management file (i.e. initial status, differential data download, file segmented, new x-file generated and/or all files generated) indicates which method of recovery process to perform. For example, if the content of the management file is “initial status” then the program update unit starts 
	Therefore, for at least the reasons set for above, the rejection made under 35 U.S.C. 102(a) with respect to Claims 1 and 8 are proper and thus, maintained.

 In the Remarks, Applicant argues:
	Thus, in Applicants’ inventive software update device and software update method “the recovery process includes data about XOR among blocks in the non-updated state, and the recovery control information managing unit uses the recovery process to execute a rollback.”
Ishida does not disclose or even suggest such features. In fact, Ishida is merely directed to a program update device which includes first and second storage units and an acquiring unit that acquires a difference between the program of the second version and a program of a third version later than the second version. See Ishida at Abstract and Claims. Ishida also includes an update unit, which generates the program of the third version from the program of the second version that is stored in the second storage unit and the difference acquired by the acquiring unit. Id. Further, in Ishida the update unit is also configured to store the generated program of the third version in the first storage unit. Id. Ishida, however, does not disclose (or even suggest) that “the recovery process includes data about XOR among blocks in the non-updated state, and 

Examiner’s Response:
Applicant’s arguments with respect to claims 16 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LU/

May 17, 2021

/WEI Y ZHEN/           Supervisory Patent Examiner, Art Unit 2191